By the Court, Cardozo, J.
Lamb, Quinlan & Co. drew a draft on the plaintiffs, who were indebted to them, for $771.45, to the order of one T. D. Ford, and forwarded it by mail, addressed to Ford, at St. Louis. The draft never reached Ford. The letter containing it was taken from the post office by some unauthorized person, and the indorsement of the name of the payee of the draft was a forgery. The draft, with the forged indorsement, was placed by one Newton in the hands of the defendants for collection, and they presented it to the plaintiffs, who, being ignorant of the theft and forgery, paid the amount to the defendants, who did not notify them that in making the collection they were acting as agents, and the defendants, before any demand upon them by the plaintiffs, paid over the proceeds to the principal for whom they made the collection.
This statement of facts brings the case directly within the authority of The Canal Bank v. Bank of Albany, (1 Hill, *556287.) In that case it was held that though the defendants were innocent of any intended wrong, yet they had obtained the money of the plaintiffs on an instrument to which they had no title, and they were therefore bound to refund the amount, although they had no notice of the forgery until two months after they had transmitted the ■money to their principal. It was also held, in that case, that the defendants, though in point of fact acting as agents, might be regarded and treated as principals, because in the transaction of presenting and collecting the' draft, they.had acted as if they were principals, and had not disclosed the fact that they were mere agents.
[First Department, General Term, at New York,
April 3, 1871.
That is precisely this case, and is decisive of it.
The case of The Canal Bank v. Bank of Albany, has been repeatedly reaffirmed and approved. (Kingston Bank v. Eltinge, 40 N. Y. 391. Union Bank of Troy v. Sixth National Bank, 1 Bank, 13.)
The judgment should be affirmed, with costs.
Judgment affirmed.
Ingraham, P. J., and Cardozo, Justice.]